HOLMES, Judge.
The Circuit Court of DeKalb County, in May of 1977, granted a summary judgment in favor of the plaintiff in the amount of $1,924. Numerous motions and other documents were thereafter filed. In November of Í977, the defendant filed a Rule 60, ARCP, motion. The essence of this motion was to seek relief from the original summary judgment granted in May of 1977.
On February 24, 1978, the circuit court entered an order setting aside the May, 1977, summary judgment and restoring the case to the docket. The defendant has appealed. In view of the trial court’s order of May, 1977, the appeal is due to be dismissed as being moot.
In order for this court to decide an appeal, a justiciable controversy must exist at the time the matter is under submission to this court. See Board of Adjustment, *1029City of Montgomery v. Priester, Ala.Civ.App., 347 So.2d 530 (1977).
APPEAL DISMISSED.
WRIGHT, P. J., and BRADLEY, J., concur.